NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

REBECCA ALEXANDER, a single woman, No. 17-35677

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00653-RSM

 v.
                                                MEMORANDUM*
KING COUNTY, WASHINGTON, a
county municipality; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Rebecca Alexander appeals from the district court’s orders denying

sanctions under 28 U.S.C. § 1927 and granting a reduced award of attorney’s fees

under 28 U.S.C. § 1447(c). We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion. Gibson v. Chrysler Corp., 261 F.3d 927, 950


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2001) (amount of attorney’s fees under § 1447(c)); Barber v. Miller, 146

F.3d 707, 709 (9th Cir. 1998) (sanctions under § 1927). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees

under § 1447(c) in the amount of $3,000 because the record supports the district

court’s calculation under the lodestar method. See 28 U.S.C. § 1447(c); Camacho

v. Bridgeport Fin., Inc., 523 F.3d 973, 978-79 (9th Cir. 2008) (discussing proper

application of the lodestar method and the district court’s “great deal of discretion”

to determine the reasonableness of the fee (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by denying Alexander’s request

for sanctions because the record does not support a finding of recklessness or bad

faith. See 28 U.S.C. § 1927 (authorizing an award of attorney’s fees reasonably

incurred because of conduct that “multiplies the proceedings . . . unreasonably and

vexatiously”); Barber, 146 F.3d at 711 (an award of sanctions under § 1927

requires a showing of recklessness or bad faith); Newton v. Thomason, 22 F.3d

1455, 1463 (9th Cir. 1994) (“A district court abuses its discretion . . . when it bases

its decision on an erroneous view of the law or on a clearly erroneous assessment

of the evidence.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Alexander’s

motions for reconsideration because Alexander failed to demonstrate grounds for


                                           2                                    17-35677
such relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262-63 (9th Cir. 1993) (standard of review and grounds for relief under

Fed. R. Civ. P. 59(e) or 60(b)).

      Alexander’s contention that the district court erred by denying as moot the

motion to dismiss filed by defendants Mortgage Electronic Registration Systems,

Inc., Nationstar Mortgage LLC, and U.S. Bank, N.A. is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      This case remains administratively closed as to defendant-appellee

Northwest Trustee Services, Inc. See Docket Entry Nos. 37, 40.

      AFFIRMED.




                                         3                                  17-35677